Citation Nr: 1224663	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-12 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for Reiter's syndrome of the lumbosacral spine.  

2.  Entitlement to a disability rating in excess of 20 percent prior to November 8, 2010, for residuals of a right knee injury, with chondromalacia and degenerative changes.  

3.  Entitlement to a disability rating in excess of 30 percent effective January 1, 2012, for residuals of a right knee injury, with chondromalacia and degenerative changes, status post total knee replacement.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied increased ratings for the Veteran's service-connected disabilities of the low back and right knee.  

This appeal also arises from an August 2010 rating decision which denied the Veteran a TDIU.  

In a May 2011 rating decision, the RO granted an increased rating, to 30 percent, for his right knee disability.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  

In March 2012, the Veteran testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

At his March 2012 hearing, the Veteran made reference to receipt of VA care in California, although the time frame for this treatment is unclear.  A prior March 2011 VA clinical notation indicated the Veteran was intending to move to California, where his son resided, and had already established care with a physician in that state.  Review of the claims file does not indicate any recent records have been obtained from the Veteran for any care received in California for the last several years.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  

In the present case, because the Veteran has not specified the dates and locations of his medical treatment outside of the Jackson VA medical center, his cooperation is required in order for VA to obtain any additional potentially pertinent treatment records.  "[T]he duty to assist is not always a one-way street.  If [an appellant] wishes help, he cannot passively wait for it in those circumstances [where his input is crucial for obtaining that assistance]."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the present case, the Veteran must cooperate with VA's efforts to obtain any outstanding medical records by providing the necessary information and authorization to VA.  In the alternative, he may obtain such records himself and submit them to VA.  

Next, the Board observes that the Veteran last underwent a VA medical examination of his right knee disability in May 2010.  In November 2010, however, the Veteran underwent a total knee replacement of the right knee.  Since that time, he has not been afforded a VA medical examination to determine the current post-operative state of his right knee.  In November 2011, a VA examination was conducted, but that examination was to determine whether the Veteran was unemployable due to service-connected disabilities.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, remand is required to determine the current level of impairment resulting from this disability.  

Finally, adjudication of the Veteran's TDIU claim must also be deferred, as this issue is inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the locations and dates of any medical treatment in California, or any other location outside of the Jackson VA Medical Center, for his right knee and low back disabilities.  Additionally, if any private care provider is identified, the Veteran should be requested to provide appropriate authorization for VA to request his medical records.  

2.  Contact any medical care providers identified by the Veteran for which medical treatment records have not yet been obtained.  If no such records are available, that fact should be noted in the claims file.  

3.  Schedule the Veteran for a VA orthopedic examination to determine his current degree of disability resulting from his right knee disorder.  The claims file and a copy of this remand must be made available to the examiner and the examiner should indicate in his/her report that these records were reviewed.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should indicate range of motion in degrees for the knee and whether the Veteran experiences additional functional loss as a result of painful knee motion, instability, weakness, or lack of endurance of the knee joint.  The examiner should also indicate the presence and severity of any lateral instability or recurrent subluxation in the knee.  Any other impairment related to the Veteran's knee disability should also be noted for the record.  The clinical findings and reasons upon which any opinion is based should be clearly set forth.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

